--------------------------------------------------------------------------------

Exhibit 10.1
 
PPM Loan No. 08-05402

FLOATING RATE PROMISSORY NOTE
 
Date:  October  3 , 2008
 
The following terms or provisions are used in this Note and are incorporated by
reference herein.
 
Maker:  WHITESTONE INDUSTRIAL-OFFICE LLC, a Texas limited liability
company
 

Maker's Mailing Address: 2600 South Gessner   Suite 500   Houston, Texas 77063

 
Noteholder: JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan corporation, its
successors or assigns
 
Place for Payment: the office of Noteholder's correspondent, PPM Finance, Inc.,
at 225 West Wacker Drive, Suite 1200, Chicago, IL 60606, or at such other place
as from time to time may be designated in writing by Noteholder.
 
Principal Amount:    $26,900,000.00
 
Interest Rate (adjustable):  initially at six and fifty three hundredths percent
(6.53%) per annum; thereafter, floating at 260 basis points over the Index
 
Index: The term "Index" shall mean, as of the date of the applicable interest
rate adjustment, the one month London Interbank Offered Rates (LIBOR) as shown
in the "Money and Investing" section of the Wall Street Journal as published on
the business day prior to the applicable interest rate adjustment, or if the
index is no longer published daily, the one month LIBOR as available through the
Bloomberg L.P. or similar service designated by Noteholder.
 
Prepaid Interest Period: the period commencing on the date of this Note through
and including October 31, 2008
 
First Monthly Payment Date:  December 1, 2008
 
Monthly Payments: Monthly payments consisting of principal and interest based
upon an amortization schedule of 25 years, which is subject to change as set
forth in Section 2 below
 
Lockout Period Expiration Date:  December 1, 2009
 
Maturity Date:  November 1, 2013
 
1.    Promise to Pay. FOR VALUE RECEIVED, the Maker hereby promises to pay to
the Noteholder the Principal Amount (the "Loan") with interest on the
outstanding principal balance thereof from the date hereof until the Maturity
Date with initial interest at the Interest
Rate or the Default Rate (as applicable), both principal and interest being
payable as hereinafter provided in lawful money of the United States of America
at the Place for Payment or at such other place as from time to time may be
designated by Noteholder. Interest shall be calculated and paid on the basis of
a 30-day month and 360-day year, unless otherwise noted herein.
 

--------------------------------------------------------------------------------


 
2.            Interest Rate. The Interest Rate, initially set by Noteholder
approximately three (3) days prior to the date hereof, shall be adjusted by
Noteholder on a monthly basis. The adjustment shall be made on the last business
day of each calendar month and will be effective the first day of the
immediately following month. To determine the new monthly payment, the remaining
principal balance of the Loan will be re-amortized based on the new interest
rate and the then remaining amortization term. Since interest is paid in
arrears, the monthly payment will not adjust until the first of the next
following month. For example, for an interest rate to be adjusted on March 31,
the new adjusted rate will be effective April 1. The interest rate change will
affect the payment due on May 1 which covers April interest.
 
3.            Payments. A payment of interest only, based on a 365-day year, on
the outstanding principal balance of this Note shall be due and payable in
advance on the date hereof in an amount equal to interest accrued during the
Prepaid Interest Period. Maker agrees to pay Noteholder the Monthly Payments
commencing on the First Monthly Payment Date and continuing thereafter on the
same day of each succeeding month through and including the Maturity Date, on
which date all unpaid principal and interest, together with any other sums due
under the terms of this Note, shall be due and payable.
 
4.            Treatment of Payments. All payments of principal, interest, late
charges (as described below), and prepayment premium (as described below), if
any, due under this Note shall be paid to Noteholder by wire transfer pursuant
to Noteholder's written wire transfer instructions or by check of immediately
available funds delivered to the place for payment set forth in the Terms
section above and in such other manner, as Noteholder may from time to time
designate in writing. If such payment is received by 2:00 p.m., Eastern Time,
such payment will be credited to Maker's account as of the date on which
received. If such payment is received after 2:00 p.m., eastern time, such
payment will be credited to Maker's account on the business day next following
the date on which received. Each installment payment under this Note shall be
applied first to the payment of any cost or expense for which Maker is liable
hereunder or under the other Loan Documents, including any unpaid late charge,
then to accrued interest and the remainder to the reduction of unpaid principal.
Time is of the essence as to all payments hereunder.
5.            Late Charges. If any monthly installment of principal and/or
interest is not paid in full on or before the tenth day of the month in which
such payment is due, then a charge for late payment ("Late Charge") in the
amount of five percent (5 %) of the amount of such installment shall be
immediately assessed and shall be immediately due and payable by Maker. The
parties hereby recognize that the Late Charge is a reasonable approximation of
an actual loss difficult to estimate. Noteholder's failure to collect such Late
Charge shall not constitute a waiver of Noteholder's right to require such
payment of such Late Charge for past or future defaults. The Late Charge shall
be in addition to all other rights and remedies available to Noteholder upon the
occurrence of an Event of Default, as hereinafter defined.



--------------------------------------------------------------------------------


 
6.            Default Interest. Upon the occurrence of (a) an Event of Default
or (b) the Maturity Date, interest shall accrue hereunder at an annual rate (the
"Default Rate") equal to the lesser of (i) eighteen percent (18%) and (ii) the
maximum rate allowed by law. The Default Rate shall accrue on the entire
outstanding balance hereof, including, without limitation, delinquent interest
and any and all costs and expenses incurred by Noteholder in connection
therewith.
 
7.            Security; Definitions.
 
(a)   This Note is made pursuant to a Loan Agreement of even date herewith
between Noteholder and Maker (the "Loan Agreement") and secured by, among other
things, the Security Instrument of even date herewith in favor of Noteholder
granting a first lien on certain real property described therein, and granting a
security interest in certain personal property, fixtures and equipment described
therein.
 
(b)   Capitalized terms not otherwise defined in the preamble or in other
provisions of this Note shall have the meanings ascribed to such terms in the
Loan Agreement.
 
(c)           The terms and provisions of the Loan Agreement are incorporated
herein by reference (as if such terms and provisions were set forth in this
Note).
 
8.            Event of Default. Upon the occurrence of an Event of Default,
Noteholder shall have the option of declaring the indebtedness evidenced hereby
to be immediately due and payable (the "Loan Acceleration"). After the Loan
Acceleration, Noteholder shall have the option of applying any payments received
to principal or interest or any other costs due pursuant to the terms of this
Note or the other Loan Documents. Interest at the Default Rate shall continue to
accrue on any judgment Noteholder may obtain against Maker on this Note or the
Security Instrument until Noteholder acquires record title to the Project or the
judgment and interest and costs have been paid in full. Noteholder may include
any applicable prepayment premium, attorney's fees and costs of suit in any
complaint, judgment or assessment of damages filed or entered pursuant to this
Note and/or the Security Instrument.
 
9.            Prepayment. The Loan may not be prepaid prior to the Lockout
Period Expiration Date. Calculation of the prepayment open date shall begin with
the first day of the first month in which monthly payments are made. Thereafter,
prepayment is permitted at any time, in full but not in part, upon 30 days'
written notice, with payment to Noteholder of a prepayment premium as follows: 2
% of the outstanding loan balance during months thirteen (13) through
twenty-four (24); 1% of the outstanding loan balance during the months
twenty-five (25) through thirty-six (36); 0.5 % of the outstanding loan balance
during the months thirty-seven (37) through forty-eight (48); and at par
thereafter.
 
No Prepayment Premium shall apply to a payment in full due to taking through
condemnation or a casualty where Noteholder applies proceeds to pay down the
Loan. No involuntary partial prepayment shall suspend or reduce any required
installment payments. If the Loan has been accelerated and Maker wishes to pay
the Loan in full, the payment tendered must include either (i) the applicable
prepayment premium, if the payment is tendered during a period when prepayment
is permitted under this Note, or (ii) the greater of such prepayment premium or
10% of the principal amount owed on the date of default, if the payment is
tendered during a period when prepayment is prohibited under this Note.
 

--------------------------------------------------------------------------------


 
10.           Limitation on Personal Liability. The provisions of Section 9.18
of the Loan Agreement are hereby incorporated by reference.
 
11.           Savings Clause. It is expressly stipulated and agreed to be the
intent of Maker and Noteholder at all times to comply strictly with the
applicable Texas law governing the maximum nonusurious rate or amount of
interest payable on this Note or the indebtedness evidenced by the other Loan
Documents (or applicable United States federal law to the extent that it permits
Noteholder to contract for, charge, take, reserve or receive a greater amount of
interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to this Note, any of the other Loan
Documents or any other communication or writing by or between Maker and
Noteholder related to the transaction or transactions that are the subject
matter of the Loan Documents, (ii) contracted for, charged, taken, reserved or
received by reason of Noteholder's exercise of the option to accelerate the
maturity of this Note and/or the indebtedness, or (iii) Maker will have paid or
Noteholder will have received by reason of any prepayment by Maker of this Note
and/or the indebtedness, then it is Maker's and Noteholder's express intent that
all amounts charged in excess of the maximum nonusurious rate shall be
automatically canceled, ab initio, and all amounts in excess of the maximum
nonusurious rate theretofore collected by Noteholder shall be credited on the
principal balance of this Note and/or the indebtedness (or, if this Note and all
indebtedness have been or would thereby be paid in full, refunded to Maker), and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if this
Note has been paid in full before the end of the stated term of this Note, then
Maker and Noteholder agree that Noteholder shall, with reasonable promptness
after Noteholder discovers or is advised by Maker that interest was received in
an amount in excess of the maximum nonusurious rate, either refund such excess
interest to Maker and/or credit such excess interest against this Note and/or
any indebtedness then owing by Maker to Noteholder. Maker hereby agrees that as
a condition precedent to any claim or counterclaim (in which event such
proceeding shall be abated for such time period) seeking usury penalties against
Noteholder, Maker will provide written notice to Noteholder, advising Noteholder
in reasonable detail of the nature and amount of the violation, and Noteholder
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to Maker or
crediting such excess interest against this Note and/or the indebtedness then
owing by Maker to Noteholder. All sums contracted for, charged, taken, reserved
or received by Noteholder for the use, forbearance or detention of any debt
evidenced by this Note and/or the indebtedness evidenced by the other Loan
Documents shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of this Note
and/or the indebtedness (including any and all renewal and extension periods)
until payment in full so that the rate or amount of interest on account of this
Note and/or the indebtedness does not exceed the maximum nonusurious rate from
time to time in effect and applicable to this Note and/or the indebtedness for
so long as debt is outstanding. To the extent that Noteholder is relying on
Chapter 303, as amended, of the Texas Finance Code to determine the maximum
amount of Interest permitted by applicable law on the principal of this Note,
Noteholder will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended. To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Noteholder will rely on United States federal law instead of such Chapter 303,
as amended, for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Noteholder may, at its option and from time to time,
implement any other method of computing the maximum lawful rate under such
Chapter 303, as amended, or under other applicable law by giving notice, if
required, to Maker as provided by applicable law now or hereafter in effect. In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to this Note and/or any of the indebtedness evidenced by the
other Loan Documents. Notwithstanding anything to the contrary contained herein
or in any of the other Loan Documents, it is not the intention of Noteholder to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
 

--------------------------------------------------------------------------------


 
12.            Noteholder's Attorney Fees. Should the indebtedness represented
by this Note or any part thereof be collected at law or in equity or through any
bankruptcy, receivership, probate or other court proceedings or if this Note is
placed in the hands of attorneys for collection after an Event of Default, or if
the lien or priority of the lien represented by the Security Instrument or the
other Loan Documents is the subject of any court proceeding, Maker and all
endorsers, guarantors and sureties of this Note jointly and severally agree to
pay to Noteholder in addition to the principal and interest due and payable
hereon reasonable attorneys' and collection fees including those incurred by
Noteholder for any appeal.
 
13.            Maker's Waivers. Maker and all endorsers, guarantors and sureties
of this Note and all other persons liable or to become liable on this Note
severally waive presentment for payment, demand, notice of demand and of
dishonor and nonpayment of this Note, notice of intention to accelerate the
maturity of this Note, notice of acceleration, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other party, and
agree to all renewals, extensions, modifications, partial payments, releases or
substitutions of security, in whole or in part, with or without notice, before
or after maturity.
 
14.            Payment of Taxes and Fees. Maker agrees to pay the cost of any
revenue, tax or other documentary fee or stamps now or hereafter required by law
to be affixed to this Note or the Security Instrument.
 
15.            Governing Law. This Note and the rights, duties and liabilities
of the parties hereunder and/or arising from or relating in any way to the
indebtedness evidenced by this Note or the transaction of which such
indebtedness is a part shall be governed and construed for all purposes by the
law of the State of Illinois.
 
16.    Replacement or Bifurcation of Note. If this Note is lost or destroyed,
the Maker shall, at the Noteholder's request, execute and return to the
Noteholder a replacement promissory note identical to this Note, provided the
Noteholder delivers to the Maker an affidavit to the foregoing effect. Upon
delivery of the executed replacement Note, the Noteholder shall



--------------------------------------------------------------------------------


 
indemnify the Maker from and against its actual damages suffered as a result of
the existence of two Notes evidencing the same obligation. No replacement of
this Note under this Section shall result in a novation of the Maker's
obligations under this Note. In addition, the Noteholder may at its sole and
absolute discretion require that the Maker execute and deliver two separate
promissory notes, which shall replace this Note as evidence of the Maker's
obligations. The two replacement notes shall, taken together, evidence the exact
obligations set forth in this Note. The replacement notes shall be independently
transferable. If this Note is so replaced, the Noteholder shall return this Note
to the Maker marked to evidence its cancellation. Noteholder shall pay all costs
incurred by it with respect to documenting such replacement notes. Maker
acknowledges the need to act promptly upon its receipt of the documentation
evidencing any request by Noteholder that the Note be replaced pursuant to this
Section and agrees that Maker will meet the reasonable deadlines of Noteholder
provided that Maker has received the applicable documents at least ten (10)
business days prior to such deadline. Furthermore, Maker agrees to reasonably
cooperate with Noteholder to effectuate the obtainment of such title policy
endorsements, or new title evidence and other assurances and documents as
Noteholder shall reasonably require.
 
[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as of the day
and year first above written.
 

  MAKER:             WHITESTONE INDUSTRIAL-OFFICE LLC,   a Texas limited
liability company             By: WHITESTONE REIT OPERATING     PARTNERSHIP,
L.P.,     a Delaware limited partnership,     its Sole Member               By:
WHITESTONE REIT,       a Maryland real estate investment trust,       its
General Partner                 By:   /s/ John J. Dee                         
John J. Dee, Executive Vice President          

 
 